Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the documents filed on 03/23/2022: 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 12 depends on claim 9 and comes after claim(s) 10 which depends on claim 8. Claim 12 should come before claim(s) 10 because of its dependency on claim 9 (claim 12 should come immediately after claim 9).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
With respect to claim 1 applicant argued:

The Office alleged that Kuszmaul discloses "selecting a brake mode corresponding to the available engine brake torque and a rate of speed reduction" of independent claim 1. Office Action at page 3. Applicant respectfully submits that Kuszmaul fails to disclose selecting a brake mode corresponding to the claimed "rate of speed reduction." 
According to Kuszmaul, "FIGS. 5A and 5B plot relative velocity between the vehicles (the Y-axis) vs. gap between the vehicles (the X-axis)." Kuszmaul at   [0083]. "The torque request controller component 221 of gap regulator 210 is configured to generate a torque request that is appropriate to control the gap in accordance with target control line 320.... If the rear truck gets closer than the desired gap, it is slowed so that it has a negative relative velocity relative to the lead truck to reestablish the desired gap." Id. at   [0084]. "Since the brakes can only be used to slow the vehicle, the effect of this difference is that the trailing truck will be allowed to creep in a relatively small amount (2 meters in the example) before the foundation brakes are actuated when the gap regulator 210 cannot maintain the desired gap through control of the torque request alone. When the desired gap can be restored by modulating the torque requests alone without crossing target brake control line 330, then the foundation brakes do not need to be used at all." Id. at   [0087]. 
 Kuszmaul appears to disclose maintaining a desired gap between a lead vehicle and a rear vehicle in a platoon by generating a torque request and a brake request based on respective control lines (320 and 330 in Fig. 5A). When the control of "the torque request alone" cannot maintain the desired gap indicated by target brake control line 330 between two vehicles (e.g., 10 meters corresponding to relative velocity being 0), the foundation brake is actuated to maintain the desired gap. 
However, Kuszmaul is silent in disclosing the claimed "rate of speed reduction" of the vehicle for selecting the brake mode. Specifically, Kuszmaul fails to disclose whether using the engine brake only or using the combination of the engine brake and the foundation brake is determined based on the claimed "rate of speed reduction" of the vehicle. Target brake control line 330 and torque target control line 320 (Fig. 5A) indicate the corresponding relationship between a certain relative velocity and a gap between the vehicles, but neither of the control lines 330 or 320 indicate any "rate of speed reduction" of one single vehicle. Thus, Kuszmaul does not disclose that the "rate of speed reduction" of the rear vehicle is used to determine that the foundation brake is actuated. Kuszmaul's platoon controller does not consider how quickly the vehicle can slow down as the factor to select the engine brake only or both the engine brake and the foundation brake for reducing the vehicle speed. 
Therefore, Kuszmaul does not disclose "selecting a brake mode corresponding to the available engine brake torque and a rate of speed reduction" of independent claim 1. 

The examiner respectfully disagrees. The limitation claim 1 related to "selecting a brake mode corresponding to… a rate of speed reduction" are shown below:
selecting a brake mode corresponding to the available engine brake torque and a rate of speed reduction
wherein, in case that the rate of speed reduction is equal to or smaller than a threshold, the brake mode is an engine brake in which engine exhaust valve opening is adjusted to generate a brake torque for reducing the current speed, the threshold determined in part based on the available engine brake torque, and 
wherein the brake mode is a combination of the engine brake and a foundation brake in case the rate of speed reduction is greater than the threshold.

These features are just describing what one of ordinary skill in the art would deem to be standard in modern large vehicles such as trucks. That is, it is well known that large vehicles will often have multiple braking systems which it uses depending on how much and how fast the vehicle needs to be braked. This is described at length in Kuszmaul which was previously cited as teaching this feature (see Kuszmaul ¶[31, 67, 75-90, 102]). Some relevant examples that are pertinent this teaching are:
Kuszmaul ¶[78] “Although retarder use is typically favored, retarders generally cannot slow the vehicle as much as the foundation brakes and their response is more varied and therefore retardation cannot always be used to the exclusion of foundation braking” 
Kuszmaul ¶[80] “For example, if the lead truck actively brakes (e.g. when the driver presses the brake pedal) it will typically be desirable to actively brake the trailing vehicle in the same manner. 
Kuszmaul ¶[89] “However, there may be driving circumstances in which it will be desirable to actuate the foundation brakes immediately—even when the gap is currently greater than the targeted braking gap defined by control line 330. A good example of such a scenario is when the lead vehicle affirmatively brakes by actuating its foundation brakes. 

In which Kuszmaul directly teaches that the retarder (engine braking) should be used when it is able but cannot provide as much braking power as quickly as the foundation brakes can and that in these situations that require rapid braking it is necessary to use both the (engine braking) and foundation brakes. 
Applicant’s recitation of “a rate of speed reduction” and comparing it to the thresholds is analogous to these situations where the system needs to determine how much braking force it needs and how quickly it needs it and from this concludes which braking systems to use. In situations where it does not need a lot of brake force very quickly it can use just engine braking (recognized in Kuszmaul ¶[78] as being advantageous if possible but not always possible) whereas in situations where it needs braking force very quickly it uses both engine braking and foundation braking (as described in Kuszmaul ¶[89] as being necessary in some situations to avoid danger). 
As such these feature are anticipated by Kuszmaul and would further more be considered standard in all modern large vehicles. The examiner apologizes for any confusion that this might have cause applicant and the rejection has been updated to better articulate this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul (US 2018/0050697) in view of Lechner (US 6,419,609).
With respect to claim 1 Kuszmaul teaches a method of controlling a diesel-engine autonomous vehicle (Kuszmaul ¶[75, 104]), comprising:
determining, using a model (Kuszmaul Fig. 5a-b ¶[35, 87]), an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Kuszmaul Fig. 5a-b ¶[87]); and 
selecting a brake mode corresponding to the available engine brake torque (Kuszmaul ¶[9-11, 79]) and a rate of speed reduction (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] note: see below for a more in depth explanation of how Kuszmaul anticipates “a rate of speed reduction”), 
wherein, in case that the rate of speed reduction is equal to or smaller than a threshold (Kuszmaul Fig. 5a-b ¶[76, 78, 82, 87] see ¶[78] especially and explanation below), the brake mode is an engine brake in which engine exhaust valve opening is adjusted to generate a brake torque for reducing the current speed, the threshold determined in part based on the available engine brake torque (Kuszmaul Fig. 5a-b ¶[76, 78, 82, 87] see specifically ¶[76] which talks about retarders and explanation below), and 
wherein the brake mode is a combination of the engine brake and a foundation brake in case the rate of speed reduction is greater than the threshold (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] see ¶[89] especially which shows a situation where the vehicle must be rapidly braked and uses a combination of the engine brake and a foundation brake, see also explanation below). 
It is noted that the phrase “a rate of speed reduction” is not explicitly recited by Kuszmaul however, this feature as well as the following features which compare the “rate of speed reduction” to a threshold to determine the braking mode are not only still anticipated by Kuszmaul but would be considered standard within all modern large vehicles and would be deemed necessary in all modern large vehicles to operate. More specifically, it is old and well known that large vehicles utilize multiple braking systems in order to properly control the speed of the vehicle. These vehicles need these different braking systems since different systems have different advantages to meet the different needs. Kuszmaul not only acknowledges this but in fact gives a large overview of the different types of braking systems, advantages and disadvantaged of the different systems, and situations where one might be used over the other (Kuszmaul ¶[75-90]). Some very relevant examples include:
Kuszmaul ¶[78] “Although retarder use is typically favored, retarders generally cannot slow the vehicle as much as the foundation brakes and their response is more varied and therefore retardation cannot always be used to the exclusion of foundation braking” 
Kuszmaul ¶[80] “For example, if the lead truck actively brakes (e.g. when the driver presses the brake pedal) it will typically be desirable to actively brake the trailing vehicle in the same manner. 
Kuszmaul ¶[89] “However, there may be driving circumstances in which it will be desirable to actuate the foundation brakes immediately—even when the gap is currently greater than the targeted braking gap defined by control line 330. A good example of such a scenario is when the lead vehicle affirmatively brakes by actuating its foundation brakes. 

In which Kuszmaul directly teaches that the retarder (engine braking) should be used when it is able but cannot provide as much braking power as quickly as the foundation brakes can and that in these situations that require rapid braking it is necessary to use both engine braking and foundation brakes. 
Applicant’s recitation of “a rate of speed reduction” and comparing it to the thresholds is analogous to these situations where the system needs to determine how much braking force it needs and how quickly it needs it and from this concludes which braking systems to use. In situations where it does not need a lot of brake force very quickly it can use just engine braking (recognized in Kuszmaul ¶[78] as being advantageous if possible but not always possible) whereas in situations where it needs braking force very quickly it uses both engine braking and foundation braking (as described in Kuszmaul ¶[89] as being necessary in some situations to avoid danger). As such this feature is anticipated by Kuszmaul and furthermore would be considered standard in all modern large vehicles.

Kuszmaul does not appear to teach: 
determining, using an adaptive model of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed; and 

Lechner teaches determining, using an adaptive model (Lechner Col 1:16-2:10) of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Lechner Col 1:16-2:10); and 
Thus as shown above Kuszmaul teaches a base invention of controlling the braking of a diesel-engine autonomous vehicle via a model and Lechner teaches using an adaptive model to control the braking of an engine. These two references are analogous to one another because both systems are drawn to controlling the braking of a vehicle engine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kuszmaul to apply the teachings of Lechner because the teaching of using an adaptive model to control the braking of an engine taught by Lechner was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling the braking of a diesel-engine autonomous vehicle via a model taught by Kuszmaul to yield the advantage of preventing improper deviations and making the system more accurate (See Lechner Col 2:1-10 for evidence of this) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 8 Kuszmaul teaches an autonomous vehicle, comprising: a monitor system configured to measure vehicle states of the autonomous vehicle (Kuszmaul Fig. 2 element 118 ¶[39-43]), a control system in communication with the monitor system to receive the measured vehicle states (Kuszmaul Fig. 2 ¶[39-43]), the control system including a processor that is configured to:
determining, using a model (Kuszmaul Fig. 5a-b ¶[35, 87]), an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Kuszmaul Fig. 5a-b ¶[87]); and 
selecting a brake mode corresponding to the available engine brake torque (Kuszmaul ¶[9-11, 79]) and a rate of speed reduction (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] note: see below for a more in depth explanation of how Kuszmaul anticipates “a rate of speed reduction”), 
wherein, in case that the rate of speed reduction is equal to or smaller than a threshold (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87]), the brake mode is an engine brake in which engine exhaust valve opening is adjusted to generate a brake torque for reducing the current speed, the threshold determined in part based on the available engine brake torque (Kuszmaul Fig. 5a-b ¶[76, 75-80, 82, 87] see specifically ¶[76] which talks about retarders), and 
wherein the brake mode is a combination of the engine brake and a foundation brake in case the rate of speed reduction is greater than the threshold (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] see ¶[89] especially which shows a situation where the vehicle must be rapidly braked and uses a combination of the engine brake and a foundation brake). 
It is noted that the phrase “a rate of speed reduction” is not explicitly recited by Kuszmaul however, this feature as well as the following features which compare the “rate of speed reduction” to a threshold to determine the braking mode are not only still anticipated by Kuszmaul but would be considered standard within all modern large vehicles and would be deemed necessary in all modern large vehicles to operate. More specifically, it is old and well known that large vehicles utilize multiple braking systems in order to properly control the speed of the vehicle. These vehicles need these different braking systems since different systems have different advantages to meet the different needs. Kuszmaul not only acknowledges this but in fact gives a large overview of the different types of braking systems, advantages and disadvantaged of the different systems, and situations where one might be used over the other (Kuszmaul ¶[75-90]). Some very relevant examples include:
Kuszmaul ¶[78] “Although retarder use is typically favored, retarders generally cannot slow the vehicle as much as the foundation brakes and their response is more varied and therefore retardation cannot always be used to the exclusion of foundation braking” 
Kuszmaul ¶[80] “For example, if the lead truck actively brakes (e.g. when the driver presses the brake pedal) it will typically be desirable to actively brake the trailing vehicle in the same manner. 
Kuszmaul ¶[89] “However, there may be driving circumstances in which it will be desirable to actuate the foundation brakes immediately—even when the gap is currently greater than the targeted braking gap defined by control line 330. A good example of such a scenario is when the lead vehicle affirmatively brakes by actuating its foundation brakes. 

In which Kuszmaul directly teaches that the retarder (engine braking) should be used when it is able but cannot provide as much braking power as quickly as the foundation brakes can and that in these situations that require rapid braking it is necessary to use both engine braking and foundation brakes. 
Applicant’s recitation of “a rate of speed reduction” and comparing it to the thresholds is analogous to wherein the system needs to determine how much braking force it needs and how quickly it needs it and based off of this, makes a decision of which brakes to use. As described in Kuszmaul ¶[75-90] in situations where it does not need a lot very quickly it can use just engine braking (as described in Kuszmaul ¶[78]) whereas in situations where it needs braking force very quickly it uses both engine braking and foundation braking (as described in Kuszmaul ¶[89]). As such this feature is anticipated by Kuszmaul.

Kuszmaul does not appear to teach: 
determining, using an adaptive model of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed; and 

Lechner teaches determining, using an adaptive model (Lechner Col 1:16-2:10) of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Lechner Col 1:16-2:10); and 
Thus as shown above Kuszmaul teaches a base invention of controlling the braking of a diesel-engine autonomous vehicle via a model and Lechner teaches using an adaptive model to control the braking of an engine. These two references are analogous to one another because both systems are drawn to controlling the braking of a vehicle engine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kuszmaul to apply the teachings of Lechner because the teaching of using an adaptive model to control the braking of an engine taught by Lechner was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling the braking of a diesel-engine autonomous vehicle via a model taught by Kuszmaul to yield the advantage of preventing improper deviations and making the system more accurate (See Lechner Col 2:1-10 for evidence of this) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 14 Kuszmaul teaches a non-transitory computer readable storage medium, storing computer readable instructions configured to perform a method that comprises:
determining, using a model (Kuszmaul Fig. 5a-b ¶[35, 87]), an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Kuszmaul Fig. 5a-b ¶[87]); and 
selecting a brake mode corresponding to the available engine brake torque (Kuszmaul ¶[9-11, 79]) and a rate of speed reduction (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] note: see below for a more in depth explanation of how Kuszmaul anticipates “a rate of speed reduction”), 
wherein, in case that the rate of speed reduction is equal to or smaller than a threshold (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87]), the brake mode is an engine brake in which engine exhaust valve opening is adjusted to generate a brake torque for reducing the current speed, the threshold determined in part based on the available engine brake torque (Kuszmaul Fig. 5a-b ¶[76, 75-80, 82, 87] see specifically ¶[76] which talks about retarders), and 
wherein the brake mode is a combination of the engine brake and a foundation brake in case the rate of speed reduction is greater than the threshold (Kuszmaul Fig. 5a-b ¶[75-80, 82, 87-89, 102] see ¶[89] especially which shows a situation where the vehicle must be rapidly braked and uses a combination of the engine brake and a foundation brake). 
It is noted that the phrase “a rate of speed reduction” is not explicitly recited by Kuszmaul however, this feature as well as the following features which compare the “rate of speed reduction” to a threshold to determine the braking mode are not only still anticipated by Kuszmaul but would be considered standard within all modern large vehicles and would be deemed necessary in all modern large vehicles to operate. More specifically, it is old and well known that large vehicles utilize multiple braking systems in order to properly control the speed of the vehicle. These vehicles need these different braking systems since different systems have different advantages to meet the different needs. Kuszmaul not only acknowledges this but in fact gives a large overview of the different types of braking systems, advantages and disadvantaged of the different systems, and situations where one might be used over the other (Kuszmaul ¶[75-90]). Some very relevant examples include:
Kuszmaul ¶[78] “Although retarder use is typically favored, retarders generally cannot slow the vehicle as much as the foundation brakes and their response is more varied and therefore retardation cannot always be used to the exclusion of foundation braking” 
Kuszmaul ¶[80] “For example, if the lead truck actively brakes (e.g. when the driver presses the brake pedal) it will typically be desirable to actively brake the trailing vehicle in the same manner. 
Kuszmaul ¶[89] “However, there may be driving circumstances in which it will be desirable to actuate the foundation brakes immediately—even when the gap is currently greater than the targeted braking gap defined by control line 330. A good example of such a scenario is when the lead vehicle affirmatively brakes by actuating its foundation brakes. 

In which Kuszmaul directly teaches that the retarder (engine braking) should be used when it is able but cannot provide as much braking power as quickly as the foundation brakes can and that in these situations that require rapid braking it is necessary to use both engine braking and foundation brakes. 
Applicant’s recitation of “a rate of speed reduction” and comparing it to the thresholds is analogous to wherein the system needs to determine how much braking force it needs and how quickly it needs it and based off of this, makes a decision of which brakes to use. As described in Kuszmaul ¶[75-90] in situations where it does not need a lot very quickly it can use just engine braking (as described in Kuszmaul ¶[78]) whereas in situations where it needs braking force very quickly it uses both engine braking and foundation braking (as described in Kuszmaul ¶[89]). As such this feature is anticipated by Kuszmaul.

Kuszmaul does not appear to teach: 
determining, using an adaptive model of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed; and 

Lechner teaches determining, using an adaptive model (Lechner Col 1:16-2:10) of the autonomous vehicle that adaptively adjusts model parameters while the autonomous vehicle is in operation, an available engine brake torque for reducing a current speed of the autonomous vehicle to a lower speed (Lechner Col 1:16-2:10); and 
Thus as shown above Kuszmaul teaches a base invention of controlling the braking of a diesel-engine autonomous vehicle via a model and Lechner teaches using an adaptive model to control the braking of an engine. These two references are analogous to one another because both systems are drawn to controlling the braking of a vehicle engine. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kuszmaul to apply the teachings of Lechner because the teaching of using an adaptive model to control the braking of an engine taught by Lechner was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of controlling the braking of a diesel-engine autonomous vehicle via a model taught by Kuszmaul to yield the advantage of preventing improper deviations and making the system more accurate (See Lechner Col 2:1-10 for evidence of this) and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 2 and 15 Kuszmaul as previously modified teaches a method comprising: receiving a deceleration request for reducing the current speed of the autonomous vehicle to the lower speed (Kuszmaul Fig. 5a-b ¶[79, 87]); and 
converting, based on measurements of the autonomous vehicle, the deceleration request to a request with respect to an engine brake torque (Kuszmaul Fig. 5a-b ¶[79, 87]). 

With respect to claim 3 Kuszmaul as previously modified teaches a method of claim 2, wherein converting the deceleration request comprises: determining the engine brake torque by generating an engine brake torque capacity model (Kuszmaul Fig. 5a-b ¶[79, 87]). 

With respect to claim 4 Kuszmaul as previously modified teaches a method wherein the engine brake torque capacity model is generated based on data collected when an adjustment of the engine exhaust valve opening is electronically requested (Kuszmaul Fig. 5a-b ¶[76-79]). 

With respect to claims 6 and 17 Kuszmaul as previously modified teaches a method wherein the deceleration request is converted based on a longitudinal dynamic model of the autonomous vehicle that is generated based on at least an engine torque or a vehicle wheel speed (Kuszmaul ¶[24, 45-46, 49, 72]). 

With respect to claim 7 Kuszmaul as previously modified teaches a method wherein the deceleration request is converted based on a longitudinal dynamic model of the autonomous vehicle that is generated based on at least an engine torque or a vehicle wheel speed (Kuszmaul ¶[24, 45-46, 49, 72]). 

With respect to claim 16 Kuszmaul as previously modified teaches a non-transitory computer readable storage medium, wherein the engine brake torque is associated with at least a driving speed or a powertrain state (Kuszmaul ¶[9-11, 79]). 

With respect to claim 18 Kuszmaul as previously modified teaches a non-transitory computer readable storage medium, wherein the longitudinal dynamic model is implemented using online adaptive parameters of the autonomous vehicle (Kuszmaul ¶[76-79]). 

Claim(s) 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul (US 2018/0050697) in view of Lechner (US 6,419,609) and further in view of Yoshiaki (US 2002/0055411).

With respect to claim 9 Kuszmaul as previously modified teaches vehicle, further comprising a transmission system in communication with the control system (Kuszmaul ¶[34]).
However Kuszmaul does not explicitly teach wherein the processor of the control system is configured to generate the brake torque based on a determination that the transmission system is not engaged in a gear shift. However one of ordinary skill in the art would recognize that this would be an obvious modification to Kuszmaul. More specifically, during a gear shift, the coupling of the vehicle is not entirely stable and therefore it would only be logical to wait for the coupling to stabilize before changing the torque commands. As evidence of this applicant is provided with Yoshiaki. Yoshiaki ¶[39] teaches:
[0039] Since the engine torque is temporarily blocked when the gears are being shifted, the motor torque is controlled to increase to compensate for a drop in the engine torque. 

One of ordinary skill in the art would recognize that trying to change the engine parameters during a state where the engine torque was being blocked would risk damaging they system and thus should be avoided. 
Thus as shown above Kuszmaul teaches a base invention of a system for controlling the engine torque and Yoshiaki teaches that during a gear shift engine torque is blocked. These two references are analogous to one another because both systems are drawn to engine torque control systems. Furthermore, one of ordinary skill in the art would recognize that trying to change the engine torque while in a state where the engine torque was blocked could risk damaging the system and thus it would be logical to wait for the system to be stable before making changes. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kuszmaul such that the processor of the control system is configured to generate the brake torque based on a determination that the transmission system is not engaged in a gear shift because preventing damage to a vehicle system by not performing a change in engine torque while the engine torque was being blocked was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the teachings of Yoshiaki to yield the advantage of reducing the risk of damaging a vehicle system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 12 Kuszmaul as previously modified teaches a vehicle wherein the deceleration request is converted based on parameters of the autonomous vehicle that stay invariant over a length of time (Kuszmaul ¶[56] note: at least the health of the brakes meets the limitation of “parameters of the autonomous vehicle that stay invariant over a length of time”). 

With respect to claim 13 Kuszmaul as previously modified teaches a vehicle wherein the adaptive model comprises model parameters that are modified during operation of the autonomous vehicle based on a cost function, the cost function comprising a factor indicating the length of time in which the parameters of the autonomous vehicle stay invariant (Kuszmaul ¶[56]). 

Claim(s) 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul (US 2018/0050697) in view of Lechner (US 6,419,609) and further in view of Scavone (US 2015/0040859).

With respect to claims 5 and 10 although it would appear that Kuszmaul as previously modified would necessarily need a method wherein converting the deceleration request comprises:16  generating an exhaust valve opening model to approximate the available engine brake torque because it would be necessary for Kuszmaul to know how much torque was available, assuming arguendo that it does not applicant has been provided with Scavone.
Scavone teaches a method wherein converting the deceleration request comprises:16  generating an exhaust valve opening model (Scavone ¶[4]) to approximate the available engine brake torque (Scavone ¶[4, 13, 49] "exhaust braking capacity").
Thus as shown above Kuszmaul teaches a base invention of a system for controlling the engine torque and Scavone teaches an exhaust valve opening model to approximate the available engine brake torque. These two references are analogous to one another because both are drawn to controlling the engine torque. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Kuszmaul to apply the teachings of Scavone because the teaching of an exhaust valve opening model to approximate the available engine brake torque taught by Scavone was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for controlling the engine torque taught by Kuszmaul to yield the advantage of allowing the system to know how much braking torque is available and thus better controlling the system. and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Kuszmaul as previously modified teaches a vehicle wherein the exhaust valve opening model is generated based on empirical fitting of data from one or more exhaust valves (Scavone ¶[4, 13, 49] specifically wherein Scavone takes measurements to determine the "exhaust braking capacity"). It is noted that although the phrase “empirical fitting of data” is not explicitly used by Scavone, based on applicant’s specification the phrase appears to simply mean that measurements and data are taken directly from the system. This is exactly what Scavone teaches wherein it first takes measurments from the exhaust valves along with the model to approximate the available engine brake torque.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul (US 2018/0050697) in view of Lechner (US 6,419,609) in view of Ta-Hsin Li (On Exponentially Weighted Recursive Least Squares for Estimating Time-Varying Parameters).

With respect to claim 19 Kuszmaul as previously modified does not teach a non-transitory computer readable storage medium of claim 14, wherein the adaptive model uses model parameters that are modified during operation of the autonomous vehicle based on a Recursive Least Square method (RLSM). However the RLSM is an old and well known method in the art of mathematics to track time varying parameters in signal processing and time series analysis. As evidence of this applicant has been provided with Ta-Hsin Li (On Exponentially Weighted Recursive Least Squares for Estimating Time-Varying Parameters) which is a math paper detailing both what the RLSM is as well as its advantages. Specifically Page 3, Par 1 teaches:
RLS on the other hand does not require a dynamic model for the time-varying parameters except for a forgetting factor. This, coupled with lower computational costs, makes RLS an attractive alternative to KF.

Although, Ta-Hsin Li is not directly drawn to a vehicle engine torque control system, one of ordinary skill in the art would recognize that the RLSM taught by Ta-Hsin Li would be applicable to the teachings of Kuszmaul as modified above since in the context of the invention, the monitored engine parameters are also time varying parameters. 
Thus as shown above Kuszmaul as modified above teaches a base invention of a system for controlling the brake torque of an engine via an adaptive model. Ta-Hsin Li teaches a technique of the Recursive Least Square method applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Ta-Hsin Li to the base invention of Kuszmaul since it would have resulted in the predictable result of an adaptive engine brake torque model using the Recursive Least Square method and would have improved the system by not requiring a dynamic model for the time-varying parameters and lowering computational costs. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kuszmaul to apply the technique from the teachings of Ta-Hsin Li because the technique taught by Ta-Hsin Li was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Kuszmaul that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 20 Kuszmaul as modified in claim 19 teaches wherein an Exponential Weighted Moving Average (EWMA) filter is applied to an error of the Recursive Least Square method for adaptation reset triggering (Ta-Hsin Li Page 11, Paragraph 2, note: As was previously explained with respect to claim 19, although, Ta-Hsin Li is not directly drawn to a vehicle engine torque control system, one of ordinary skill in the art would know how to apply the technique/method taught by Ta-Hsin Li to the adaptive models of Kuszmaul). 

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosche (DE 10/2016221622, provided on file by applicant): Teaches an engine torque model that uses opening of an exhaust valve as a parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665